    Case 4:19-cv-00237-ALM-CAN Document 28 Filed 05/03/19 Page 1 of 1 PageID #: 142




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

      CRAIG CUNNINGHAM                                 §
                                                       § Civil Action No. 4:19-CV-237
      v.                                               § (Judge Mazzant/Judge Nowak)
                                                       §
      QUOGEN, LLC, ET AL.                              §

                                          ORDER OF DISMISSAL

             Came on for consideration Plaintiff’s “Notice of Settlement and Motion to Dismiss with

     Prejudice” (Dkt. #24) filed in this cause by Plaintiff Craig Cunningham. The Court, having

     considered the Motion to Dismiss, determines that the Motion should be GRANTED.

             It is therefore, ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss

     with Prejudice is GRANTED. It is further,

             ORDERED, ADJUDGED, and DECREED that all claims between Plaintiff and the

.    Defendants that were or could have been brought in this action are dismissed with prejudice to the

     re-filing of same. It is further,

             ORDERED, ADJUDGED, and DECREED that all relief not granted herein is DENIED.

             The Clerk is directed to CLOSE this civil action.
             SIGNED this 3rd day of May, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
